Citation Nr: 1431451	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  12-10 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a thyroid disorder, to include hyperthyroidism with post ablation therapy hypothyroidism, and, if so, whether service connection is warranted.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to July 1990 and from December 1990 to September 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claims for service connection for hyperthyroidism and hypothyroidism, and denied entitlement to service connection for sleep apnea, respectively.  In June 2012, the Veteran testified before the Board at a hearing held via videoconference.  At the hearing, the Veteran submitted lay statements supporting his claim to reopen, with a waiver of original agency jurisdiction.  Therefore, the Board can consider this evidence in the first instance. 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a thyroid disorder was previously denied in April 1995, July 1995, January 2002, and September 2009 rating decisions.  The Veteran did not appeal the decisions and they are therefore final.
 
2.  Evidence added to the record since the last final September 2009 denial is not cumulative or redundant of the evidence of record at the time of such decision, and raises a reasonable possibility of substantiating the Veteran's claim.

3.  A thyroid disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The April 1995, July 1995, January 2002, and September 2009 rating decisions that denied service connection for a thyroid disorder, and then declined to reopen the claim, are final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a thyroid disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A thyroid disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These duties were satisfied by an October 2010 letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general notice for the underlying service connection claim.  In this case, the Veteran was notified in October 2010 that his previous claim was denied and the reasons for that denial.

The Board further finds that the duty to assist has been satisfied.  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  Since the most recent denial in September 2009, the Veteran has not notified the VA of additional private treatment records to support his claim.  Therefore, the Board concludes that all outstanding records have been obtained.  Thus, the Board determines that the duty to assist has been fulfilled.  The Board has reviewed the Veteran's Virtual VA and VBMS claims file.

Next, the Board notes that a VA examination was not obtained since the filing of the claim to reopen in October 2010.  However, a VA opinion was obtained on the matter previously, in August 2009.  The previous VA opinion provided a well-explained rationale for the conclusions reached.  The Board finds that remand for a new VA examination is not necessary in this case, as the new and material evidence submitted does not call into question the findings of the previous VA examination, and thus a new VA examination is not needed in order to accurately adjudicate the claim. 

The Board concludes that all the medical evidence and available records have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).





II.  Analysis

New & Material Evidence

The RO denied the Veteran's claim of entitlement to service connection for a thyroid disorder in April 1995, July 1995, January 2002, and September 2009 rating decisions.  The Veteran did not appeal the decisions and the decisions are final.  38 U.S.C.A. §§ 7103 (West 2002); 38 C.F.R. § 20.1103 (2013). 

Although the RO determined in the February 2011 rating decision that new and material evidence sufficient to reopen the claim had not been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. 

By way of history, in April 1995, July 1995, and in January 2002, the RO denied the claims for service connection for thyroid disorders, finding that there was no indication in the service treatment records that the Veteran was diagnosed with a thyroid disorder and the post-service treatment records did not show that the condition began in service.   In September 2009, the RO declined to reopen the claim for service connection for a thyroid disorder, finding that an August 2009 VA opinion weighed against the claim.  The Veteran had submitted a July 2009 private opinion stating that there were some indicators that he had thyroid symptoms in service.  However, a VA examiner reviewed the service treatment records and found no indication of hyperthyroid symptoms in service.  The RO weighed the VA opinion above the private opinion and denied the claim.  The RO stated that there was no indication that the Veteran's thyroid disorder began in service or within one year following separation from service, based upon a review of the evidence of record.  In denying the claim, the RO also considered articles submitted by the Veteran listing the symptoms of thyroid disorders and stating that thyroid disorders were often left undiagnosed due to symptom overlap with other conditions.

The claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his application to reopen his claim in October 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records, VA and private treatment records, private nexus opinions, a VA opinion, internet articles, and the Veteran's own statements, as described above. 

In support of his application to reopen the claim, the Veteran submitted a new private opinion dated in May 2013.  The private physician stated that the Veteran developed hypothyroidism subsequent to therapy for his Grave's disease (hyperthyrdoisim) in 1993.  The physician stated that it was possible for some thyroid conditions to go undiagnosed for several months or years prior to a diagnosis, therefore the Veteran may have been hyperthyroid for some time before the final diagnosis of Grave's disease.  The Veteran also submitted lay statements from his friends and family, including from fellow servicemen, in support of his claim to reopen.  His mother, who is a nurse, stated that she noticed that the Veteran had symptoms upon returning home from service, such as red eyes, trouble sleeping, and mood swings.  She stated that he finally was diagnosed with a thyroid condition.  His fellow servicemen stated that in service and following service, the Veteran had symptoms of daytime fatigue, bloodshot eyes, bulging eyes, shortness of breath, mood swings, rapid weight loss, and looking sickly.  The Board finds that the evidence is new in that it was not previously before the Board.  The evidence is material because it includes competent medical evidence supporting the Veteran's claim, as well as lay statements supporting the Veteran's contention of continuity of symptoms since service.  For the purposes of reopening the Veteran's claim, the lay statements are deemed credible.  The new and material evidence creates a reasonable possibility that the claim for service connection for a thyroid disorder could be substantiated.  Therefore, the Board finds that new and material evidence has been submitted, and the claim is reopened. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.   38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's thyroid disorder is not contemplated by this regulation.  Therefore credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Veteran's service treatment records do not demonstrate any complaints or treatment for a thyroid disorder, or for the symptoms the Veteran and other lay statements of record have described, such as red eyes, bulging eyes, fatigue, mood swings, or weight loss.  An August 1991 record reflects the Veteran's report that he had diarrhea.  He denied trouble sleeping, fatigue, or weight loss.

Post-service treatment records reflect that in October 1992, the Veteran sought treatment for swollen lymph nodes and was diagnosed with pharyngitis.  In March 1993, he sought treatment for a chest condition and also asked to have his thyroid checked.  His grandmother had a thyroid problem.  In April 1993, the Veteran underwent a thyroid scan and the results were consistent with Grave's disease.  In August 1994, after undergoing treatment for Grave's disease, the Veteran was diagnosed with resultant hypothyroidism.

In November 2001, the Veteran's private physician stated that the Veteran was first seen in September 2001 for management of his hypothyroidism post therapy for Grave's disease.  The physician relayed the Veteran's report that he had developed symptoms of Grave's disease while in service but did not realize that he had the disease until 1993.  Delayed diagnosis often occurred in patients suffering from hyperthyroidism because the clinical syndrome could easily be attributed to stress and anxiety.

In July 2009, the Veteran submitted articles stating that thyroid disorders were often undiagnosed and the symptoms were often confused with aging, anxiety, and stress.

In July 2009, the same private physician stated that the Veteran's service treatment records were reviewed and, although there was no diagnosis of a thyroid disorder in service, the records noted trouble with bowel movements, as well as nervousness and stress.  Those symptoms were consistent with Grave's disease.  It was the physician's opinion that the Veteran developed hyperthyroidism while in service or within one year following separation from service.  
In August 2009, a VA examiner reviewed the Veteran's service treatment records and post-service records and concluded that there was no indication that the Veteran suffered from thyroid trouble, palpitation, frequent trouble sleeping, nervous trouble or any sort, or stomach trouble in service.  Therefore, it was less likely than not that the Veteran's Grave's disease had its onset during service.

In September 2010, a different private physician stated that the Veteran was symptomatic for hyperthyroidism for several months prior to his diagnosis in 1993.  It was common for patients to have symptoms of hyperthyroidism for several months prior to a diagnosis of the disease and such could have been the case for the Veteran.

In May 2013, a third private physician stated that some thyroid conditions could go undiagnosed for several months/years and that the Veteran may have been hyperthyroid for some time before the final diagnoses of Grave's disease.

In May 2013, the same private physician stated that the Veteran developed hypothyroidism subsequent to therapy for his Grave's disease (hyperthyroidism) in 1993.  The physician stated that it was possible for some thyroid conditions to be undiagnosed for several months or years prior to a diagnosis, therefore the Veteran may have been hyperthyroid for some time before the final diagnosis of Grave's disease.  

The Veteran has also submitted lay statements from his friends and family, including from fellow servicemen, in support of his claim to reopen.  His mother, who is a nurse, stated that she noticed that the Veteran had symptoms upon returning home from service, such as red eyes, trouble sleeping, and mood swings.  She stated that he finally was diagnosed with a thyroid condition.  His fellow servicemen stated that in service and following service, the Veteran had symptoms of daytime fatigue, bloodshot eyes, bulging eyes, shortness of breath, mood swings, rapid weight loss, and looking sickly.  At his hearing before the Board, the Veteran stated the same, that he suffered from the above thyroid symptoms prior to the diagnosis of Grave's disease.

In this case, the Board finds the weight competent and credible evidence is against the Veteran's claim.  In that regard, the Board places the greatest probative weight on the August 2009 VA opinion, finding that that opinion is more persuasive than the private opinions of record.  In that regard, the VA opinion, which found that the Veteran did not suffer from symptoms of hyperthyroidism in service, comports with the clinical evidence of record.  The service treatment records show only that the Veteran reported diarrhea on one occasion.  There is no indication of treatment for bowel problems.  Additionally, there is  no indication of symptoms or treatment for fatigue, trouble sleeping, stress, red eyes, bulging eyes, or mood trouble in service.  Therefore, while the July 2009 private physician stated that the Veteran suffered from possible thyroid symptoms in service, a careful review of the service treatment records is inconsistent with that conclusion.  Moreover, all of the private opinions submitted in this case are overly broad, in that they state that because thyroid disorders could remain undiagnosed for months or years, such could be the case for the Veteran.  The opinions do not state what thyroid symptoms the Veteran suffered from prior to his diagnosis of Grave's disease, nor are they clear as to onset, as they generally state that the symptoms began in service, or within one year following service, or sometime prior to the diagnosis of Grave's disease.  However, from  July 1990 to March 1993, there is no clinical evidence that the Veteran suffered from the contended thyroid symptoms, as when he sought treatment, he did not report any thyroid symptoms.  Thus, the multiple private opinions are deficient in that they broadly state that some thyroid disorders may exist prior to the diagnosis, but do not provide any rationale specific to the Veteran, such as thyroid symptoms he experienced prior his diagnosis, why those symptoms were considered to be related to his thyroid disorder, or the length of time that he experienced any specific symptoms.  

The Board also finds that the lay statements in this case are inconsistent with the record.  Although the lay statements, including from his mother, who is a nurse, tend to state that he suffered from mood swings, red eyes, bulging eyes, fatigue, and trouble sleeping in service and following service, there is simply no indication in the treatment records that he experienced those symptoms.  Rather, he specifically denied experiencing many of these symptoms while in service.  Moreover, in March 1993 when he requested a thyroid scan, he did not report experiencing any thyroid symptoms.  Therefore, because the competent medical evidence contradicts the lay statements, the credibility of the lay statements is called into question.  Accordingly, the Board finds that the 2009 VA opinion is of higher probative value than the private opinions and lay statements of record.  The 2009 VA opinion comports with the service treatment records and post-service treatment records, which are inconsistent with the lay statements.  The private records are overly broad and lack adequate conclusions or rationale.  Therefore, the Board finds that the claim for service connection for a thyroid disorder must be denied.

Finally, the Veteran, his family, friends, and other servicemen have contended on his own behalf that his thyroid disorder is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Because, while the Veteran and other lay witnesses are competent to describe his symptoms of fatigue, red eyes, bulging eyes, trouble sleeping, and mood swings, the Board accords the statements regarding the etiology of such disorder less probative value as the lay witnesses are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Although the Veteran's mother is a nurse, her statements are contradicted by the clinical medical evidence of record.  The Board places greater weight on the VA opinion, as that opinion was provided by a medical doctor. 

To the extent that the Veteran has submitted articles demonstrating that thyroid disorders were often undiagnosed, the Court has held that, generally, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  As such, absent evidence demonstrating a causal relationship between this specific Veteran's thyroid disorder and service, the articles are afforded little probative value.

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's thyroid disorder as that condition has not been shown to have been causally or etiologically related to any disease, injury, or incident of service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for a thyroid disorder has been received; however, service connection for a thyroid disorder is denied.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for sleep apnea.  

The Veteran testified as this June 2013 hearing that he suffered from sleep apnea while in service.  He testified that his mother noticed that he would stop breathing in his sleep shortly after he returned home from service.  He testified that he believed, and that his private physician had told him, that his sleep apnea was due to breathing in the fumes from oil fires and ammunition fires while stationed in the Persian Gulf.  A review of the record shows that the Veteran was diagnosed with sleep apnea in August 2006.  However, in light of the Veteran's credible testimony, and because a VA opinion on the matter has not yet been obtained, the Board finds that remand for a VA examination and opinion is necessary prior to disposition of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the etiology of his sleep apnea.  The claims file must be reviewed by the examiner.  The examiner should provide the rationale for the opinion provided.  The examiner should specifically opine as to whether it is it as least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is related to his active service, including exposure to fumes from oil fires and ammunition fires in the Persian Gulf?  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for sleep apnea should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.










							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


